Citation Nr: 1530177	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for finger disabilities of both hands, other than of the right fifth finger.

4.  Entitlement to an initial compensable rating for a service-connected right fifth finger disability.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on an initial period of honorable, active duty from January to April of 1979 pursuant to his enlistment with the Army National Guard, and he had subsequent periods of active duty for training (ACDUTA) and inactive duty for training (INACDUTA) during his National Guard service from February 1987 to January 1997.  His discharge from the National Guard was under other than honorable conditions.

The Veteran is service-connected for a right fifth finger disability, thereby establishing his Veteran status.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in December 2009 and September 2013 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2010, the Veteran testified at a formal RO hearing.  A transcript of the hearing is associated with the Veteran's claims file.

Although the Veteran attempted to appoint an attorney as his representative, the designated attorney is no longer accredited to represent claimants before the VA, and the RO accordingly informed the Veteran of the attorney's ineligibility and of the right to appoint new representation.  The Veteran has not appointed a new representative.  Therefore, the Veteran is currently unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When perfecting his appeal of the claims referenced above, the Veteran requested to participate in a Board hearing to be conducted at the RO.  Accordingly, he was scheduled to participate in such a hearing in May 2015, and the RO provided notice of his scheduled hearing in April 2015; however, the Veteran failed to appear for the hearing.  As reflected in a note associated with the Veteran's virtual claims file, the Veteran contacted the RO approximately six days after his scheduled hearing date and stated that he had only recently (the day prior) received notification of this now-past hearing date, as he had been out of town for the past month caring for a terminally ill relative.  Accordingly, he requested that his hearing be rescheduled.

As the Board concludes that the Veteran has asserted requisite good cause for his failure to appear for his originally scheduled hearing date, he should be afforded another opportunity to participate in his requested hearing.  38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran to participate in his requested in-person Board hearing, to be conducted at the RO.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




